Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 5, 6, 8-10, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffis et al. (US 2012/0226107).
Regarding claim 1, Griffis et al. disclose an ocular fixation device (1100; Figures 11A and 11B) comprising: a body configured to be placed on an eye, the body comprising multiple corners (1104) and multiple sides (1102), each side connecting an adjacent pair of the corners (Figures 11A and B); and wherein each of at least one side of the body comprises: multiple openings (¶[0114]; “connection points 1104” understood by one skilled in the art to be referring to openings 1106 in Figure 11A) configured to 
Griffis et al. fail to disclose that each corner comprises a passage for insertion of a twist pick as claimed.  Griffis et al. disclose using prongs at these corners but provide no specific structure (¶[0114]).
However, Griffis et al. disclose other embodiments of the fixation device having twist picks (1206, Figures 12A/B) including twist picks (1604) inserted through passages at corners of the device (Figure 16A) in order to fix the fixation device to an eye (¶[0137]).  Griffis et al. further disclose that the twist picks can be applied to other embodiments of the fixation device (¶0146], [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the twist picks of Griffis et al. through passages at the corners of the Figure 11A/B embodiment in order to provide a fixation means for these corners where Griffis et al. expressly disclose fixation means at these corners but are silent as to there specific construction.
Griffis et al. are silent as to whether or not the bottom surfaces of the sides of the Figure 11A/B embodiment are raised relative to bottom surfaces of the corners of the body such that the bottom surfaces of the sides are spaced apart from the eye when the bottom surfaces of the corners are resting on the eye.
However, Griffis et al. effectively disclose that it is known in the art for the bottom surfaces of the sides of fixation devices to at least have portions spaced apart from the eye as claimed (evident from Figure 18B; with no disadvantage to this structure disclosed).  Griffis et al. further disclose other embodiments having elevated side surfaces as claimed (1602; Figure 16D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have elevated the side surfaces of the Figure 11A/B embodiment as claimed as one skilled 
Regarding claim 5, for each side of the body, the groove is positioned between the multiple openings and at a middle of the side (evident from Figure 11A; noting that the multiple openings are only required for “each of at least one side of the body” as recited in claim 1). 
Regarding claim 6, each of the twist picks comprises a shaft (holding 1708; Figure 17A), a head (1704) with a slot (1706) at one end of the shaft (Figure 17B), and one or more teeth (1702) at another end of the shaft opposite the head (¶[0142]). 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the passages slanted as claimed otherwise the twist picks would not sit flush within the recesses 1618 as intended.  Furthermore, one skilled in the art would recognize that such slanting would allow the twist picks to enter the eye at a more direct angle thereby allowing a more firm fixation.
Regarding claim 9, the body comprises four corners arranged in a square grid; the body comprises four sides that are curved; and the ocular fixation device comprises four tine assemblies (evident from Figures 11A and 11B). 
Regarding claim 10, in addition to the limitations already addressed above, Griffis et al. further disclose  a surgical tool (“surgical tool” - ¶[0114]) configured to perform a surgical operation on an eye, the surgical tool comprising a projection (fitting into the openings - ¶[0114]); the multiple openings configured to allow manipulation of a position of the body (¶[0114]; “connection points 1104” understood by one skilled in the art to be referring to 1106 in Figure 11A); and a groove configured to receive the projection of the surgical tool in order to position the surgical tool on the eye (a projection which fits into the openings would be able to be received by the groove shown between the opening).
Regarding claim 14, for each side of the body, the groove is positioned between the multiple openings and at a middle of the side (evident from Figure 11A; noting that the multiple openings are only required for “each of at least one side of the body” as recited in claim 10). 
Regarding claim 15, each of the twist picks comprises a shaft (holding 1708; Figure 17A), a head (1704) with a slot (1706) at one end of the shaft (Figure 17B), and one or more teeth (1702) at another end of the shaft opposite the head (¶[0142]).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the passages slanted as claimed otherwise the twist picks would not sit flush within the recesses 1618 as intended.  Furthermore, one skilled in the art would recognize that such slanting would allow the twist picks to enter the eye at a more direct angle thereby allowing a more firm fixation.
Regarding claim 18, Griffis et al. disclose another embodiment of the fixation device having a surgical tool comprising a footplate (see plate under projection 524 -  Figure 5B) configured to be placed on a surface of the eye (Figure 5C); and the footplate comprises the projection (524) and a mating surface configured to be placed against the at least one side of the ocular fixation device while the projection is positioned within a groove of at least one side of the ocular fixation device (“For example, the surgical tool 522 could include a projection 524, which can be inserted into each of the notches 520 of the ocular fixation device 500. Also, the surgical tool 522 can be positioned so that its base is aligned with one of the straight guides 518” - ¶[0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a groove configured to receive the projection of the surgical tool for the Figure 11A/B embodiment in order to combine the advantages of the surgical tool and Figure 11A/B embodiment where Griffis et al. expressly intend for this embodiment to have mating freatures for a surgical tool (¶[0114]) 
Regarding claim 19, the surgical tool is configured to form a scleral pocket or tunnel in the eye (¶[0087]). 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Griffis et al. (US 2012/0226107) in view of Sussman et al. (US 2013/0267988).
Regarding claims 3 and 12, Griffis et al. fail to disclose each corner comprising a pointed inner edge as claimed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the opposing corners of Griffis et al. with opposing pointed protrusions to allow manipulation by a surgical tool as taught by Sussman et al.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffis et al. (US 2012/0226107) in view of Abt (US 2012/0099077).
Regarding claims 7 and 16, Griffis et al. fail to disclose that the twist picks are hollow as claimed.  Griffis et al. disclose that their fixation device is intended for any ocular surgical procedure (¶[0135])
Abt discloses similar fixation means (950; Figure 17) which can also serve as cannulas to allow passage of fluid or other instruments into the eye for vitreoretinal surgery (¶[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Abt to have provided the twist picks of Griffis et al. with a hollow passage as claimed so that they can serve to pass fluid or other instruments during vitreoretinal surgery.

Allowable Subject Matter
Claim 20 is allowed.
Claims 2, 4 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771